Beck, J.
i ATToiarEr • bandnandUS" •wife. — The question presented for our decision in the case before us is this: Is the husband liable for services rendered by an attorney-at-law in establishing the innocence of the wife upon a charge of adultery, made by the husband himself in an action for' divorce? In our opinion he is liable for such services upon an implied promise, which the law raises, to pay therefor as necessaries for the wife.
The liability of the husband, upon an implied undertaking to pay for necessaries supplied to the wife, is everywhere recognized. But what things or what services are within the rule, is often a matter of dispute as a question of fact. Whatever is suitable and proper for the wife, considering her station in life, is esteemed necessaries. And this is so, whether the things supplied her be apparel, furniture, or personal services of servants, mechanics, artists, physicians, or others whom she may employ. The difficulty in applying the rule always arises in determining what her station in life demands as necessaries.
The rule is based upon the duty of the husband to support the wife, to supply her with such things as are deemed necessary. It is not confined to the supply of things demanded for her sustenance, apparel, and health, but extends to whatever is necessary for her happiness, comfort, and enjoyment of life, considering the station she occujfies as to wealth and fashion. Jewelry and the like, so far as they are demanded by the conditions of society, and the fortune of the husband, are within the rule. Whatever is necessary for the jjrotection of the person of the wife, the husband is bound to supjfiy. And it cannot be denied that he is under obligation to secure and protect her good name. The enjoyments of life will be destroyed, and the wife will be deprived of the society of the pure and good which, as a source of happiness, can hardly be overestimated, if her character for virtue be assailed. To jmo-' tect her good name is an undoubted duty of the husband. If the wife finds it necessary to incur expenses in protecting her person or personal liberty, who can deny that the husband is liable therefor?' The good name of a virtuous woman is *168esteemed by herself and society of even more importance, so far as her happiness is concerned, than personal security and personal liberty. Why should not the husband be liable for all necessary expenses in securing her its full enjoyment?
It can hardly be doubted that if a wife is charged in a legal proceeding by a stranger, with the crime of adultery, the husband would be liable for all necessary expenses incurred in establishing her innocence. Iiis liability would rest- in such a case on the ground that the expenditure was demanded for her comfort and happiness. The law looks' to and regards her rights in securing her protection, and it is not given because of anything the husband may suffer when they ai-e invaded.
• The rights of the wife are in nowise changed, nor does the necessity for protection cease when her personal safety, liberty or good name are assailed by the husband himself. He may as effectually destroy them as a stranger. In truth, her claim for the protection of the law against such attacks by the hus band is stronger than if made by a stranger. His relation to her increases their force and probability of success, and will cause them, if successful, the more effectually to overthrow her peace and happiness. - If the husband. Should, by his own acts, cause disease to visit the wife, it would not be pretended that the necessary expenses of a physician incuiued in restoring her to health could not be recovered against him. Upon the very same principle he is liable for the exj)enses of an attorney in defending her character from his assaults.
These views are not without the support of precedents recognizing the principles upon which they are based.
- In Shepherd v. Mackoul, 3 Camp., 326, a husband was held liable upon an attorney’s bill for services rendered in exhibiting articles of the peace against him. In this case Lord Ellen-borough remarked that the wife “ had a right to appeal to the law for protection, and she must have the means of applying effectually; she might, therefore, charge her husband with the necessary expense of this proceeding as much as for necessary food and raiment.” Morris v. Palmer, 39 N. H., 123, holds the same doctrine in a case upon quite similar facts. In Warren v. Heiden, a recent Wisconsin case, Am. Law Reg*169ister, May, 1872, p. 279, the husband was held liable to an attorney for services rendered on behalf of the wife in a proceeding to require her to keep the peace brought by the husband.
In Brown v. Ackroyd, 5 E. & B., 819, (34 Eng. L. & Eq., 214,) the doctrines we have adopted are fully recognized.
The liability of the husband for the necessary expenses of the wife in employing counsel in the prosecution or defense of an action for divorce is uniformly recognized and enforced in the Ecclesiastical and Chancery courts, where such proceedings are prosecuted. It is usually enforced by orders taxing such expenses as costs, de die in diem, but in this State it is often done, if it is not the usual practice, by an order for the payment of a sum in gross as - compensation for the wife’s attorneys. At all events, the husband’s liability is never denied. There can be no good reason" given why it may not be enforced in an independent action at law, if it be admitted that the services of an attorney are necessary for the wife’s protection.
In Johnson v. Williams, 3 G. Green, 97, it was held that the husband was not liable to the attorney of his wife for services in prosecuting an action brought by her for a divorce. It was held that such services do not come within the description of necessaries, as that word is used in the law; and upon this ground the opinion is based. The decision of that case is not in conflict with our conclusion above announced, while the reason upon which it is based must be admitted to conflict with our views. It was not shown that the services rendered in the action for divorce in that case were necessary for the wife’s protection, a fact that is the very ground upon which we base our conclusion in this case. There may be a wide difference as to the liability of the husband between the case where the wife prosecutes the action and one which is brought by the husband. In the first instance we conceive there may be such a state of facts as do not show that the prosecution of the action is necessary to the wife’s protection. In that case, under the principles of this opinion, the husband would not be liable. • In order to fix his liability, the services must be *170shown to be necessary, within the rule we recognize, for the protection of the wife’s person, liberty or reputation.
Oases are found in the boohs in conflict with the conclusion we announce. See Wing v. Hulbert, 13 Vt., 607; Coffin v. Dunham, 8 Cush., 404; McCullough v. Robinson, 2 Ind., 630. Some of these eases are ruled rather upon the long established practice of the courts of the particular States and 'the force given to statutes, than upon principle, as Coffin v. Dunham, and Wing v. Hulbert. Others are based entirely upon precedent, as McCullough v. Robinson, and few, if any, of them are supported upon reason and none present a discussion of the doctrines we have attempted to maintain.
In our opinion the law is found in the course of argument we have adopted, which, as we have seen, is not without the support of authority. Aeeirmed.